PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.go




BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/770,862
Filing Date: 27 Aug 2015
Appellant(s): HUSTVEDT et al.



                   Rachael Dippold 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 07/31/2020.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2019 from which the appeal is taken is being maintained by the examiner. 
The following ground(s) of rejection are applicable to the appealed claims.
Elected Species:

    PNG
    media_image2.png
    140
    591
    media_image2.png
    Greyscale


Non-elected invention was withdrawn from further consideration by the examiner, 37 CFR 1.142 (b), as being drawn to a non-elected inventions.  Claim 161-172 were withdrawn from consideration as non-elected invention. 
The rejection is maintained for the same reasons as cited in previous action.
Claims 139-160 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hovland et al. (WO 2010/128401, 78 pages, IDS dated 08/27/2015), Kuhrts, Eric  (US 20110054029) and Dudley et al. (US 2008/0317844 now US Patent 8,241,664) is maintained. These references teach a composition of a drug including API, containing non-ionic surfactants and medium chain triglycerides (MCT) with enhances bioavailability, solubility and stability which embraces Applicants claimed invention.  See the entire documents.
Applicants claims are drawn to a compositions comprising 2-((5Z, 8Z, 11Z, 14Z, 17Z)-icosa-5, 8,11,14,17-pentaenyloxy) butanoic acid, an ester derivative, or a pharmaceutically acceptable salt thereof; a triglyceride; and a surfactant, as well as methods for their use.



Declaration filed dated 07/08/2019 under 37 C.F.R. S 1.132 by Dr. Anette Mullertz

Appellant’s declaration filed by Dr. Anette Mullertz was fully considered but was not sufficient to withdraw the rejection on record.  Therefore, rejection is maintained.
 It appears that appellant’s arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
Declaration: (Nos 8-12)
Examiner respectfully disagrees with the arguments that both Kuhrts and Dudley are silent regarding fatty acid derivative compounds recited in claims and described in Hovland.  Since Kuhrts teaches:
 (1) Water-soluble dietary fatty acid formulations, solutions, and methods for increasing the water solubility and/or bioavailability of dietary fatty acids, as well as methods for treating various diseases are taught. (Abstract).
(2) Kuhrts et al. teaches a method of enhancing the bioavailability of a dietary fatty acid in a subject can comprise dissolving a surfactant-dietary fatty acid mixture in water. [0008].
	(3) Kuhrts teaches that “It has been discovered that non-ionic surfactants can be used to increase the solubility and/or bioavailability of dietary fatty acids when combined appropriately. Thus, non-ionic surfactants can be used to form fatty acid gel formulations that are highly water-soluble.” [0019]. It teaches addition and advantages of medium chain triglyceride (MCT) surfactant in compositions.  Kuhrts teaches non-ionic surfactants can be used to increase the solubility and/or bioavailability of dietary fatty acids when combined appropriately ([0025].
(4) Kuhrts teaches that “In another aspect, the present invention provides a method for enhancing the bioavailability of dietary fatty acid. The method includes combining 
(5) Kuhrts teaches that “The dosage regimen also takes into consideration pharmacokinetics parameters well known in the art, i.e., the rate of absorption, bioavailability, metabolism, clearance, and the like The state of the art allows the clinician to determine the dosage regimen for each individual patient and disease or condition treated.” [0045].
(6) Kuhrts teaches that “A method of enhancing the bioavailability of a dietary fatty acid in a subject, said method comprising dissolving a surfactant-dietary fatty acid mixture in water (claim 48).
Hovland teaches compound of claim 139, 2-((5Z, 8Z, 11Z, 14Z, 17Z)-icosa-5, 8, 11, 14, 17-pentaen-1-yloxy) butanoic acid (example 2), its isomers and derivatives.   Compound of example 2 is the ethyl derivative.  

    PNG
    media_image3.png
    148
    445
    media_image3.png
    Greyscale

Hovland teaches that compound of example lowering total cholesterol, increased HDL cholesterol and inhibits development of atherosclerosis. It teaches that these compounds may be useful for treatment of various conditions such as inflammation, hyperlipidemia and diabetic conditions. See pages 54-58. Compounds A-C on page 55 [0089]. Examples 18-21 for biological examples.  
Furthermore, withdrawn instant claims 161-172 are drawn to same treatments as taught by Hovland.
Therefore, Examiner respectfully disagrees with the arguments that a person of skill in the art would not have looked to either Kuhrts or Dudley for direction in how to formulate the fatty acid derivative compounds disclosed in Hovland.   A person skilled in the art would have considered Hovland, Kuhrts and Dudley for making a composition comprising the claimed fatty acid derivative, a medium chain triglyceride (MCT) and a nonionic surfactant. (Nos.1-7 -page 1-3 of the declaration).  It would have been obvious to one skilled in the art at the time the invention was filed to add median chain glyceride and a non-ionic surfactant in  a composition of compound A with reasonable expectation of success because due to the many desirable properties of nutritional or dietary fatty acids, it would be advantageous to provide a more water-soluble formulation and/or enhanced bioavailability formulation of these fatty acids for in vivo use.  (Kuhrts)  [0004].
Applicant’s arguments in regards to Hovland, Kuhrts and Dudley were considered (No. 8-12) but were not found persuasive.  Example 2 of Hovland teaches the compound with ethyl substituent as was cited in the office action.  .

    PNG
    media_image4.png
    170
    544
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    172
    564
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    89
    566
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    69
    294
    media_image7.png
    Greyscale

Therefore, a person skilled in the art would select any compound taught by Kuhrts and Hovland.  
No Unexpected Results
Applicants have not shown any unexpected results with or with substitution of ethyl group or any specific position alpha or beta as argued (in section 9 and 10 of Declaration). 
Declaration: (Nos 12-20)
Appellants argument in regards to Dudley about the obviousness were considered (Nos 12-20) but were not found persuasive.  Examiner respectfully disagrees with the arguments in regards to MCT because Kuhrts teaches the non-ionic water-soluble which includes medium-chain triglycerides. It teaches non-ionic water-soluble mono-, di-, and tri-glycerides include propylene glycol dicarpylate/dicaprate (e.g. Miglyol 840), medium-chain triglycerides (MCT)  (e.g. caprylic and capric triglycerides such as LAVRAFAC, MIGLYOL 810 or 812, CRODAMOL GTCC-PN, and SOFTISON 378), long chain monoglycerides (e.g. glyceryl monooleates such as PECEOL, and glyceryl monolinoleates such as MAISINE), polyoxyl castor oil (e.g. macrogolglycerol ricinoleate, macrogolglycerol hydroxystearate, macrogol cetostearyl ether), polyethylene glycol 660 hydroxystearate, and derivatives thereof. [0025]. 
Kuhrts teaches non-ionic surfactants can be used to increase the solubility and/or bioavailability of dietary fatty acids when combined appropriately. Thus, non-ionic surfactants can be used to form fatty acid gel formulations that are highly water-soluble.” [0019]. 
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
 It appears that applicant's arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.
Applicant is reminded that the rejection is based on obviousness and not anticipation. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
(2) Response to Argument
The response was addressed in the order as in appeal.
I.	Summary of the Rejection. 


from 5% to 60% by weight of the total composition of 2-((5Z, 8Z, 11Z, 14Z, 17Z)-icosa-5, 8, 11, 14, 17-pentaenyloxy) butanoic acid, an ester derivative, or a pharmaceutically acceptable salt thereof; from 15% to 60% by weight of the total composition of a medium-chain triglyceride (MCT) oil; and from 10% to 60% by weight of the total composition of a nonionic surfactant.
All claims 139-160 were rejected in combination of Hovland et al, Kurt’s, Eric and Dudley et al.  At the time the invention was filed, it would have been obvious to one skilled in the art at the time the invention was filed to make composition containing 2-((5Z, 8Z, 11Z, 14Z, 17Z)-icosa-5, 8, 11, 14, 17-pentaenyloxy) butanoic acid, an ester derivative, or a pharmaceutically acceptable salt thereof; from 15% to 60% by weight of the total composition of a medium-chain triglyceride (MCT) oil; and from 10% to 60% by weight of the total composition of a nonionic surfactant when these references teach such compositions. 
The Examiner respectfully disagrees with Appellant’s arguments. 
II. The Combination of Hovland, Kuhrts, and Dudley Fail to Establish a Prima Facie Case of Obviousness
Appellants argue that composition containing triglycerides and surfactant showed enhanced bioavailability than composition without triglycerides and surfactant.  Kuhrts teaches addition non-ionic surfactants increase solubility and bioavailability.
Hovland et al. 
Hovland teaches compound of claim 139 2-((5Z, 8Z, 11Z, 14Z, 17Z)-icosa-5, 8, 11, 14, 17-pentaen-1-yloxy) butanoic acid (example 2), and its isomers.

    PNG
    media_image3.png
    148
    445
    media_image3.png
    Greyscale

Hovland teaches that the compounds are useful for lowering total cholesterol, increased HDL cholesterol and inhibits development of atherosclerosis. It teaches that these compounds may be useful for treatment of various conditions such as inflammation, hyperlipidemia and diabetic conditions. See pages 54-58. Compounds A-C on page 55 [0089]. Examples 18-21 for biological examples.  

Appellant’s specification discloses that claimed composition for treating the same diseases as taught by Hovland such as atherosclerosis, dyslipidemia, increase of HDL cholesterol, treatment and prevention of peripheral insulin resistance and/or a diabetic conditions and inflammation.  [0011]. Therefore, the compound used in instant composition are expected to be useful to treat the diseases as taught by Hovland.
Page 55 of Hovland [0089].


    PNG
    media_image8.png
    169
    617
    media_image8.png
    Greyscale

In regards to stereoisomers, the stereoisomers are obvious and expected to possess similar properties.  It is known that a novel useful compound, which is isomeric to with a compound of the prior art, is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound.  In re Norris 9CCPA 1950) 179 F 2d 970, 84 USPQ 458; In re Finley (CCPA 1949) 174 F 2d 130 and 135, 81 USPQ 383 and 387.  In instant case, using the compound to treat same diseases as disclosed in Hovland.  
Motivation is provided by Hovland to use compound 2 that the compound of example 2 or its isomers or its homologs are useful for treating lowering total cholesterol, increased HDL cholesterol and inhibits development of atherosclerosis and for treatment of various conditions such as inflammation, hyperlipidemia and diabetic 
Kuhrts
Kuhrts teaches non-ionic surfactant in a composition containing dietary fatty acids.  [0012].   It further teaches that non-ionic surfactants can be used to increase the solubility and bioavailability of dietary fatty acids when combined appropriately. Kuhrts teaches that “A method of enhancing the bioavailability of a dietary fatty acid in a subject, said method comprising dissolving a surfactant-dietary fatty acid mixture in water (claim 48).
 Kuhrts teaches that “It has been discovered that non-ionic surfactants can be used to increase the solubility and/or bioavailability of dietary fatty acids when combined appropriately. Thus, non-ionic surfactants can be used to form fatty acid gel formulations that are highly water-soluble.” [0019].
A person skilled in the art would have reasonable expectation of success to appropriately combine non-ionic surfactants and dietary fatty acids in a ratio to enhance the solubility and bioavailability at the time the invention was filed when Kuhrts teaching was available.
Enhancement in bioavailability or absorption of lipids such as dietary fatty acids is taught by Kuhrts.  The problem is that nutritional fatty acids such as omega-3 fatty acids are virtually insoluble in water, and if added to beverages as a cloudy emulsion, suspension, or oil in water mixture, they are less than satisfactory to consumers for consumption. Due to the many desirable properties of nutritional or dietary fatty acids, it would be advantageous to provide a more water-soluble formulation and/or enhanced. Kuhrts teaches addition of dietary fatty acid in the composition.  See the abstract, [0011], and [0005] to [0007].  A reference is used for its all the disclosure, not only claims. Bioavailability formulation of these fatty acids for in vivo use. [0003] and [0004]. (Kuhrts). 
It would have been obvious to one skilled in the art to apply the teachings of Kuhrts ts non-ionic water-soluble tri-glycerides include propylene glycol dicarpylate/dicaprate (e.g. Miglyol 840), medium chain mono- and diglycerides (e.g. Capmul and ImwitoR 72), medium-chain triglycerides (MCT) (e.g. caprylic and capric triglycerides such as LAVRAFAC, MIGLYOL 810 or 812, CRODAMOL GTCC-PN, and SOFTISON 378), long chain monoglycerides (e.g. glyceryl monooleates such as PECEOL, and glyceryl 
Thus, non-ionic surfactants such as MCT can be used to form fatty acid gel formulations that are highly soluble to enhance the solubility and bioavailability. See [0022] and [0023]-[0027]. Therefore, Kuhrts teaches the advantages of using non-ionic surfactants in dietary fatty acids compositions and teaches both surfactants and dietary fatty acid compositions.  [0035], [0041].  Therefore, water-soluble dietary fatty acid formulations, solutions, and methods for increasing the water solubility and/or bioavailability of dietary fatty acids, as well as methods for treating various diseases are disclosed by the prior art. 
One skilled in the art at the time the invention was filed would have reasonable expectation of success to prepare a composition containing triglycerides and surfactant for enhanced bioavailability than composition without triglycerides and surfactant.   Therefore, the data as presented in the specification was considered, the enhancement of bioavailability, solubility and stability would have been obvious to one skilled in the art at the time the invention was filed in view of the cited references
It would had been obvious to one skilled in the art at the time the invention was filed to make a composition of the compound of claim 139 taught by Hovland et al., because it  is useful for lowering total cholesterol, increased HDL cholesterol and inhibits development of atherosclerosis . It may be useful for treatment of various conditions such as inflammation, hyperlipidemia and diabetic conditions.  Therefore, motivation to use the compound of claim 139 is provided by Hovland et al. 
In regards to claims 139 and 146-148, Kuhrts teaches medium-chain triglyceride (MCT) in composition.  It teaches non-ionic water-soluble mono-, di-, and tri-glycerides include propylene glycol dicarpylate/dicaprate (e.g. Miglyol 840), medium chain mono- and diglycerides (e.g. Capmul and ImwitoR 72), medium-chain triglycerides (MCT) (e.g. caprylic and capric triglycerides such as LAVRAFAC, MIGLYOL 810 or 812, CRODAMOL GTCC-PN, and SOFTISON 378), long chain monoglycerides (e.g. glyceryl monooleates such as PECEOL, and glyceryl monolinoleates such as MAISINE), polyoxyl castor oil (e.g. macrogolglycerol ricinoleate, macrogolglycerol hydroxystearate, macrogol 
It would have been obvious to one skilled in the art at the time the invention was filed to add median chain glyceride and a non-ionic surfactant in a composition of compound with reasonable expectation of success because due to the many desirable properties of nutritional or dietary fatty acids, it would be advantageous to provide a more water-soluble formulation and/or enhanced bioavailability formulation of these fatty acids for in vivo use. (Kuhrts. [0004]). Since Kuhrts teaches non-ionic surfactants can be used to increase the solubility and/or bioavailability of dietary fatty acids when combined appropriately [0019], it would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to appropriately combine non-ionic surfactants and dietary fatty acids in such a ratio to enhance the solubility and bioavailability of the composition at the time the invention was filed.
In addition, regarding other ingredients and surfactants in composition, Dudley teaches addition of castor oil or hydrogenated castor oil ethoxylates, e.g. Cremophor EL (polyoxyethylene (35) castor oil), Cremophor RH40 (polyoxyethylene (40) hydrogenated castor oil), Etocas 40 (polyoxyethylene (40) castor oil), Nikkol HCO-60 (polyoxyethylene (60) hydrogenated castor oil), Solutol HS-15 (polyethylene glycol 660 hydroxystearate), Labrasol (caprylocaproyl macrogol-8 glycerides), alpha-tocopherol-polyethylene glycol-1000-succinate (TPGS) and ascorbyl-6 palmitate. Cremophor RH40 is preferred. [0087], [0111].  Dudley teaches that lipophilic surfactant suitable in drug delivery is Lauroglvcol (i.e., propylene glycol monolaurate) and oil in composition [0076], [0096]. Other optional ingredients antioxidants such as tocopherol can be included in the formulation [0098].
It appears that appellant’s arguments are against the references individually when the rejection is made on combination of references; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). The rejection has been made in combination of references.

No unexpected results were disclosed in instant application which was not obvious over the prior art on record. It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Hovland, Kuhrts et al. and Dudley and prepare a composition containing surfactants and medium chain triglycerides (MCT) for enhanced solubility and bioavailability of composition. Kuhrts teaches dietary compositions including methods for making the composition, Hovland teaches claimed compound and its compositions [0030], [0032]. It teaches fatty acid analogues derived from e.g. saturated fatty acids, monounsaturated fatty acids, polyunsaturated fatty acids and lipids.  [0040] and [0044]. 
Therefore, for the reasons cited above claims 139-160 drawn to a composition comprising from 5% to 60% by weight of the total composition of 2-((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyloxy)butanoic acid, an ester derivative, or a pharmaceutically acceptable salt thereof; from 15% to 60% by weight of the total composition of a medium-chain triglyceride (MCT) oil; and from 10% to 60% by weight of the total composition of a nonionic surfactant would have been obvious to one skilled in the art at the time the invention was filed. 
In regards to ratios or ranges by weight of the ingredients, optimization within the taught ranges/ratios to arrive within claimed values as of attaining the desired therapeutic effect is prima facie obvious and it is not inventive to discover the optimum or workable ranges by routine experimentation when the general condition of a claim are disclosed in the prior art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Absence evidence of criticality or unexpected results for the claimed values.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re opprecht 12 In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon appellants  to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

Instant claims are considered obvious over Hovland, Kuhrts and Dudley for the reasons cited above.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SABIHA N QAZI/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        

Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.